DETAILED ACTION

Allowable Subject Matter
Claims 1-18, 20, 22, 24-27, 30 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: The office finds persuasive Applicant’s arguments (see pp. 10-11) regarding the claimed process distinguishing over the Kou reference in particular based upon the pressure with which the reaction is carried out and the characteristics of the product(s) resulting, wherein the instant claims produce a heavy oil effluent having a stability P-value of at least 1.2. As argued by Applicant, Kou’s operating pressure is approximately 100 bars higher than that claimed and a person of ordinary skill in the art would not be motivated to combine a process with at least 65 bars in pressure difference, as in the Fathi reference, with an objective of hydrocracking as in Kou. For these reasons, the instant claimed process, entailing integrating thermal cracking, hydrogenolysis, and catalytic aquathermolysis according to the technique claimed and under the specifically claimed operating conditions, is considered to distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772